DETAILED ACTION
Claims 1 – 11 are pending in the present application. Of these, claims 7–11 are withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on December 16th, 2021 is acknowledged. Claims 7–11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to the nonelected invention of Group II, there being no allowable generic or linking claim. 	
Claim Interpretation
The following terms are claimed: “fueling machine” (claim 1), “accept machine” (claim 6), and “charge machine” (claim 6). These terms are being interpreted according to the definitions inferred from the Specification at [0003] and Fig. 1C as:
Fueling machine: a machine which may insert and withdraw fuel rods. 
Accept machine: a machine or mechanism which attaches to one side of a fuel channel to manipulate the fuel rod and/or test tool.
Charge machine: a machine or mechanism which attaches to the opposite side of the fuel channel to manipulate the fuel rod and/or test tool.
If Applicant disagrees with these interpretations, Applicant is requested to provide alternative definitions in the reply.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 
Although a best effort has been made to indicate the most relevant paragraphs of the prior art, for purposes of brevity there may be other pertinent paragraphs that have not been explicitly listed but are implicitly understood when viewing the prior art as a whole.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 4 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Thomas Galioto et al, US 6493413 B1 (hereinafter “Galioto”).
Regarding claim 1, Galioto discloses a defective fuel bundle location system for use with a heavy water moderated nuclear fission reactor having a fueling machine, comprising: 
a test tool defining an internal volume (Fig. 5; Col. 5 ll. 19-67: Fuel Assembly Mechanical Flow Restriction Apparatus 100 has internal volume of testing hood 102), the test tool being configured to be received within both the fueling machine (it is received by testing hood bail 104) and a corresponding fuel channel 22 of the reactor (Fig. 6); and 

    PNG
    media_image1.png
    703
    461
    media_image1.png
    Greyscale

a test container defining an internal volume (flow restrictor 150), wherein the test container is configured to be received within the internal volume of the test tool (150 is received within 102 when retracted) and the internal volume of the test container is configured to receive (when in the extended position, test container 150 receives primary coolant fluid through probe head 132 shown in Figs. 7A/7B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Galioto in view of KR 100701623 B1 (hereinafter “KR 1007”).		
Regarding claim 6, Galioto discloses the system of claim 1, but fails to disclose an accept machine and a charge machine. 
KR 1007 also teaches a fuel loading system having a fueling machine, wherein the fueling machine comprises both an accept machine and a charge machine (Figs. 8,10: charge machine 310 and accept machine 310’).

    PNG
    media_image2.png
    447
    340
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the fueling machine of Galioto to apply the technique taught by KR 1007 of an accept machine and a charge machine. Galioto already teaches a fueling machine applied on one side of a fuel channel, and it would have been obvious to apply another machine at the opposite side for easier control and higher precision of test tool insertion.
 
Allowable Subject Matter
Claims 2–5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and 
Regarding claim 2, no prior art, either alone or in combination, teaches or suggests the test container is configured to draw primary fluid into the internal volume of the test container by way of the interior volume of the test container being initially at a lower pressure than a pressure of the primary fluid, in combination with all other limitations. Galioto and other prior arts like Scharpen and Hummel teach an air pressure is increased in the test container/hood rather than decreased, in order to drive air or fluid out before drawing fluid in.

Prior Art
The following Prior Arts made of record that were not relied upon for rejection purpose in this Action were in combination considered to be pertinent to the applicant's disclosure such that one of ordinary skill in the art would modify them to arrive at the claimed invention.
Sengbusch removes fuel rods for leak detection rather than removing fluid from the rods. Burchardt also teaches removing the entire fuel rod before sampling coolant fluid. Several prior arts like Jacobs and Albert teach sampling the water adjacent to the fuel rod, but there is no “fueling machine” used, i.e. a machine that is normally used to insert and remove fuel rods, and therefore the first limitation regarding receiving the test tool within both the fueling machine and the fuel channel of the reactor is not met.
Zhai detects fuel leakages directly from coolant flow along a fuel channel without a test container. Martucci collects gas not liquid and therefore is not made to receive primary fluid from the reactor.

Conclusion
It is suggested to combine the limitations of claim 2 into the independent claim or alternatively to provide details on the structure of the charge and accept machines.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack W. Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.

Interviews
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Application Status
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646